Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 23, 2004, convicting defendant, after a jury trial, of enterprise corruption, conspiracy in the fourth degree, burglary in the third degree, grand larceny in the second degree and criminal possession of stolen property in the second degree, and sentencing him to an aggregate term of 5 to 15 years, unanimously affirmed.
Defendant failed to preserve his claim that the court’s restrictions on cross-examination and summation deprived him of his right to confront witnesses and present a defense, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly exercised its discretion in imposing reasonable limits on cross-examination (see People v Corby, 6 NY3d 231, 234-235 [2005]) and summation (see People v Blount, 286 AD2d 649 [2001], lv denied 97 NY2d 701 [2002]) that did not violate defendant’s constitutional rights (see Crane v Kentucky, 476 US 683, 689-690 [1986]; Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Mazzarelli, J.E, Andrias, Gonzalez, Sweeny and McGuire, JJ.